EXHIBIT 10.2

 

PRIVATE AND CONFIDENTIAL

 

Our Ref: CDA/MME/IPH/GWISCOP11147-151417094C/ady                  
CARM: 110520                                                 


27 June 2011

 

TOR MINERALS (M) SDN BHD     
4 ½, Miles Lahat Road,
30200 Ipoh,
Perak

 

Attention: Loke Cheong Ching

Dear Sir/Madam,

Banking Facility(ies) ("Facilities")

Account No. 383-136280

We have reviewed your Facilities and agree to continue providing you the
Facilities as revised below for a further period subject to the terms and
conditions herein.

The Facilities are subject to review at any time, in any event by April 2012.

The Facilities are subject always to the Bank's customary overriding right of
suspension, withdrawal and repayment on demand. Other terms herein also apply
which may allow the Bank to cease providing the Facilities to you.

Please send us two signed/certified copies of your next set of audited account
or where they are out of date (more than 6 months), updated management accounts
are to be submitted before the review date mentioned above.

Facilities

 Limit

 

 Previously

Revised

Overdraft

Bank Guarantees

Import/Export Line# consisting of:-

Export Line# consisting of:-

•         Bankers Acceptance (120 days)

•         Export Credit Refinancing Scheme

(Pre/Post Shipment) (120 days)

Import Line# consisting of

•         Documentary Credit

•         Bankers Acceptance (120 days)

Total Gross Foreign Exchange Contract Limit

(inclusive of marked-to-market losses incurred from time to time)

RM500,000.00

RM500,000.00

RM2,500,000.00

(RM2,500,000.00)

 (RM2,500,000.00)

(RM2,500,000.00)

(RM2,500,000.00)

(RM2,500,000.00)

(RM2,500,000.00)

RM5,000,000.00

RM500,000.00

RM500,000.00

RM6,460,000.00

(RM2,500,000.00)

 (RM4,460,000.00)

(RM2,500,000.00)

(RM4,460,000.00)

(RM4,460,000.00)

(RM4,460,000.00)

RM5,000,000.00

#      Combined Limits interchangeable with total outstanding not exceeding
RM6,460,000.00

--------------------------------------------------------------------------------


Purpose:

Overdraft

Working capital requirements.

 

Bank Guarantee

For issuance of security deposit-/tender-/performance- bonds and other guarantee
requirements related to your business.

Import Line

To finance your imports and domestic purchases.

Export Line

To finance your exports and domestic sales.

 

Export Credit Refinancing Scheme (Pre/Post Shipment)

Pre-shipment ECR - as working capital for production of eligible goods for
export.

Post-shipment ECR - to finance export sales of eligible goods on credit terms
upon shipment.

Total Gross Foreign Exchange Contract Limit

(inclusive of marked-to-market losses incurred from time to time)

Spot and forward foreign exchange contracts to hedge against fluctuations in
foreign exchange rates for your trade-related and other permitted transactions
as we may agree to.

The Bank shall have no obligation to monitor or ensure the usage of the
Facilities for their stated purpose(s). It shall have the right to recall the
Facilities if not used for the purpose(s) stated.

The Facilities are also granted subject to satisfactory conduct of your current
accounts in accordance with guidelines issued by Bank Negara Malaysia and/or
policies of the Bank or other financial institutions you have current accounts
with from time to time.

If there is any breach which may subject any of your current accounts (be it
with the Bank or other financial institution) to closure, the Bank shall have
the right to recall the Facilities. This is notwithstanding that your current
account(s) with the Bank whether held solely or jointly with others are
conducted satisfactorily.

The Bank may rely on information furnished by the Credit Bureau established by
Bank Negara Malaysia for information whether any of your current accounts have
become liable to closure.

Reliance by the Bank on such information shall not subject it to any liability
to you or other parties should there be inaccuracy in such information unknown
to the Bank.

 

Please arrange for your authorised signatories, in accordance with your
company's Board Resolution (or similar corporate authorisation) given or to be
given to the Bank, to sign this letter.

Please return it together with the required documents before 27 July 2011 after
which this offer will lapse, unless the Bank in its discretion agrees to any
extension thereof. 

 

We are pleased to be of assistance to you and look forward to the development of
a mutually beneficial and lasting banking relationship. Should you have any
query, please do not hesitate to contact our Lim Jit Foo at telephone no. 05-522
6332.

Yours faithfully,

for and on behalf of

HSBC Bank Malaysia Berhad

Relationship Manager                                                     
Relationship Manager

--------------------------------------------------------------------------------


Terms and Conditions

(Annexure to Letter of Offer

- to be read as an integral part thereof)

GENERAL TERMS

Existing Security                :

 

 

a)                   Debenture

An "all monies" debenture creating fixed and floating charges over all the
assets of Tor Minerals (M) Sdn Bhd. Such "all monies" debenture secures all
amounts in respect of general banking facilities owing from time to time - this
includes future advances, with the company's unlimited covenant to pay.

It is presently stamped  to secure RM10,000,000.00.

 

b)                   First Party Charge

First legal charge over HS (D) KA 1376/75, Lot No. 70808 & HSD (D) KA 1377/75,
Lot 70809, Mukim Ulu Kinta, District of Kinta in the name of Tor Minerals (M)
Sdn Bhd as the Chargor. Such "all monies" charge secures all amounts in respect
of general banking facilities owing from time to time - this includes future
advances, with the Chargor's unlimited covenant to pay.

c)                   General Security Agreement Relating to Goods

General Security Agreement Relating to Goods from Tor Minerals (M) Sdn Bhd

 

d)                   Blanket Counter Indemnity

Blanket Counter Indemnity from Tor Minerals (M) Sdn Bhd

 

e)                   Letter of Awareness

Letter of Awareness from Tor Minerals (M) Sdn Bhd

f)                    Letter of Undertaking

Letter of Undertaking from Tor Minerals (M) Sdn Bhd not to
declare or pay any dividend without the prior
consent of the bank. 

g)                   Letter of Undertaking

Letter of Undertaking from Tor Minerals (M) Sdn Bhd not to lend to related
companies.

 

h)                   Letter of Undertaking

Letter of Undertaking from Tor Minerals (M) Sdn Bhd to upstamp the debenture
whenever required by the bank.

 

i)                     Co- Lenders' Agreement

CO- Lenders' Agreement between RHB Bank Bhd and HSBC Bank Malaysia Bhd to  rank
pari passu.

                                                                           

j)                    Letter of Confirmation

Letter Of Confirmation to RHB Bank Bhd for its additional
stamping to rank subsequent to the
original stamping.

 

k)                   Security Sharing Agreement

Security Sharing Agreement RHB Bank Bhd, HSBC Bank (M) Bhd, RHB Bank Bhd
Labuan & HSBC Bank (M) Bhd Labuan.

--------------------------------------------------------------------------------


Representations

and warranties:  You and companies within your Group are in compliance with all
applicable environmental laws, regulations and guidelines ('environmental laws')
in force from time to time in the place(s) where the business of your company
and companies within your Group are conducted.

Covenants:          

You shall during the tenor of the facility:

1.                   inform the Bank regarding any management structure
change/change in the composition of the Board/major shareholders in your
business.

2.                   submit audited accounts on your business whenever requested
by the Bank to do so.

To submit your next set of audited account or where they are out of date (more
than 6 months), updated management accounts are to be submitted before the
review date mentioned above.

3.                   inform the Bank of any significant internal or external
business developments which may affect the financial position of your business.

4.                   ensure that audited financial statements submitted to the
Bank shall be by External Audit Firms/Partners acceptable to the Bank. The Bank
shall have the right to require engagement of alternative External Audit
Firms/Partners if otherwise not acceptable, without assigning reason therefore.

5.                   ensure that trade debts due from the holding company/any
related company must not exceed 25% of total annual turnover or RM10,000,000.00
whichever is lower at the close of every financial year.

6.                   ensure that not to declare or pay any dividend without the
Bank's prior consent.

7.                   ensure that not to lend to related companies.

8.                   ensure facility utilization ratio to be at least 70%.

9.                   ensure that ratio of Total Bank Borrowings to Tangible
Networth (hereinafter known as "Gearing Ratio") calculated annually in
accordance with the formula below, not to exceed 150% at all
times.              

        Formula:               Gearing Ratio = Total Bank Borrowings

                                                                        Tangible
Net Worth

        Tangible Networth is defined as aggregate of paid up share capital,
profit and loss account and other reserves LESS Intangibles (such as goodwill).

Documents

Required:            

                1)            A suitable Board Resolution (or similar corporate
authorisation) authorising:-

                a)            the negotiation and acceptance of the Facilities;

                b)            the provision of a cash cover/cash margin, on
demand by the Bank, in respect of the Bank's contingent liabilities under the
documentary credits/bank guarantees issued/to be issued by the Bank;

                c)             the relevant named persons on your behalf to fix
or extend foreign exchange transactions and as well as those confirming and/or
authorising settlement thereof; -Foreign Exchange Contract Limit

                d)            and the mode of execution on all relevant security
documents in accordance with your Memorandum and Articles of Association.

                2)            To submit your next set of audited account or
where they are out of date (more than 6 months), updated management accounts are
to be submitted before the review date mentioned above.

If at any time the Bank shall consider security for the Facilities to be
insufficient or is required you shall within 14 days from the date of a notice
from the Bank provide such security or further security as the Bank shall
require, whether in cash or otherwise, of such value and for such tenure as the
Bank shall specify.

--------------------------------------------------------------------------------


Conditions precedent

The Facilities shall only be available for drawing or utilisation if:

•                                 no misrepresentation or breach of warranty
made to the Bank express or implied has occurred;

•                                 all fees, costs and expenses due and payable
under the Facilities or under any of the Security Documents shall have been
fully paid and settled;

•                                 no Event of Default and no event which with
the giving of notice or lapse of time would constitute an Event of Default shall
have occurred or is continuing;

•                                 the Bank shall have received all documents,
opinions, certificates, or evidence of authorisations as it shall require;

The conditions precedent are for the sole benefit of the Bank, who may waive
their compliance without prejudice to its rights herein or in any Security
Document.

Waiver shall not preclude us from demanding that any waived provision be
complied with or remedied subsequently. Waiver of a condition precedent shall
not mean waiver of any other condition precedent or term.

SPECIFIC TERMS APPLICABLE TO A FACILITY

 

Overdraft

Interest

•         Interest is charged at 1.25% per annum at daily rests above the Bank's
Base Lending Rate (presently at 6.60% per annum). The effective rate is
therefore presently 7.85% per annum subject to fluctuations at our absolute
discretion.

•         Interest will be payable monthly, to the debit of your current account
on every 26th day of the month, or as otherwise stipulated by the Bank.

•         In the event the approved limit is exceeded, or if the Bank has
demanded repayment of the overdraft, additional interest will be charged at one
percentum (1%) per annum, or such other higher rate determined by the Bank from
time to time, above the applicable rate of interest of the overdraft on the
excess amount, or the amount outstanding and unpaid after demand for repayment,
as the case may be.

•         The additional interest shall accrue from day to day and may be
debited to your current account but this shall not oblige the Bank to allow or
continue to allow any excesses on your overdraft or shall be without prejudice
to any right or remedy of the Bank arising upon demand for repayment, as the
case may be.

•         Interest due shall be capitalised and added for all purposes to the
principal sum, and bear interest at the relevant applicable rate,
notwithstanding any demand by the Bank and/or cessation of the banker and
customer relationship.

Commitment Fee

A commitment fee of 1.0% per annum will be charged on the unutilised portion of
the overdraft facility as permitted under the Rules of the Association of Banks
in Malaysia.

Repayment

The overdraft, in accordance with banking practice, is subject to the Bank's
customary overriding right of repayment on demand. This shall be notwithstanding
anything to the contrary herein contained and whether it is prior to the time
for annual review.

Where the overdraft is recalled, it shall be your sole responsibility to
immediately fund your account without any further notice to you from the Bank to
meet any un-presented cheques in circulation to avoid such cheques being
returned for lack or insufficiency of funds. In the event you fail to do so, the
Bank shall be entitled to refuse to honour any such cheques still in circulation
and shall not incur any liability to you whatsoever.

--------------------------------------------------------------------------------


Combined Import/Export Documentary Credit

DC Opening Charges

At the prevailing rates prescribed by the Association of Banks in Malaysia,
currently at 0.10% for each month or part thereof (minimum RM200.00).

Where a bill under a Documentary Credit is drawn at usance, in addition to the
above, an opening charge on usance period of 0.10% is levied on the amount of
the Documentary Credit for each month or part thereof.

The facility is subject to our right to call for cash cover/cash margin on
demand for prospective and contingent liabilities under the documentary credits
issued/to be issued by us.

 

Bankers Acceptance

Availability

We may, at our sole and absolute discretion, refuse to allow drawings under this
Bankers Acceptance facility if the drawee is considered by us to be unacceptable
and/or if the transaction in question does not meet our operational requirements
in respect of this Bankers Acceptance facility.

Commission

Bankers Acceptance (BA) commission is charged at 1.25% per annum subject to
fluctuations at the Bank's discretion.

Interest

Interest will be charged at a rate quoted by the Bank for the respective tenor
at the time of discounting. Quotations are obtainable on request.

Sales proceeds of all BAs financed must be credited to your current account to
meet payments on maturing BAs. Notwithstanding this, all BAs drawn must be paid
on their respective maturity dates and if there is default in such payment, the
matured BAs will be charged at:-

i)       the maximum interest margin plus penalty (if any) prescribed by Bank
Negara Malaysia from time to time; or

ii)      the original discount rate plus a late payment fee of 1.0%; or

iii)     the prevailing BA discounting rate plus a late payment fee of 1.0%
effective on the day the BA goes into past due; or

iv)     3.50% per annum over our then prevailing Base Lending Rate, plus a late
payment fee of RM150.00;

whichever is the highest, for the period overdue.

Procedures for accepting or discounting BAs will be subject to the conditions
and guidelines laid down from time to time by Bank Negara Malaysia or other
statutory bodies.

--------------------------------------------------------------------------------


 

Export Credit Refinancing Scheme (Pre/Post Shipment)

Availability

We may, at our sole and absolute discretion, refuse to allow drawings under this
Export Credit Refinancing Scheme (Pre/Post Shipment) facility if the drawee is
considered by us to be unacceptable and/or if the transaction in question does
not meet our operational requirements in respect of this Export Credit
Refinancing Scheme (Pre/Post Shipment) facility.

Interest

Interest is charged at 1.00% above Export Import Bank of Malaysia Berhad's (Exim
Bank) funding rate, currently at 3.00% per annum. The effective rate is
therefore 4.00% per annum, subject to fluctuations at Exim Bank's discretion.

Procedures of the ECR Scheme are subject to conditions and guidelines laid down
from time to time by Exim Bank.


BANK GUARANTEES

Commission

Commission of not less than 0.10% per month (or part thereof) subject to a
minimum of RM200.00 shall be charged for the full liability period (inclusive of
any claims period) of Guarantees issued.

Where a Guarantee does not have a claims period, additional commission of not
less than 0.10% per month shall be charged from the date of expiry to the date
of return of the Guarantee or on receipt of notification from the beneficiary
that the Bank is no longer liable under the Guarantee.

Content of Guarantees

•                     All Guarantees issued by us must bear an expiry date.

•                     We are at liberty to refuse to issue any particular
guarantee which wording and effect is not

               acceptable to us.

•                     Amendments made to any Guarantee are for the Bank's own
requirements only. In no case shall the Bank be obliged to advise or assess if
any provisions therein are appropriate for you for the underlying transaction
guaranteed.

Other Conditions

•         Guarantees issued to or on behalf of non-residents are subject to
exchange control regulations prevailing from time to time; it shall be your
responsibility to ensure that any notification/registration requirements are
complied with, unless the Bank expressly agrees to notify/register the same on
your behalf.

•         Financial Guarantees to be issued favouring non-residents shall be
subject to your confirmation (which you deemed to give when applying for such
Guarantees) that the underlying facility secured is obtained in compliance with
the prevailing foreign exchange administration rules.

•         Where the Bank agrees to transmit any Guarantee to the beneficiary, it
shall be at the applicant's cost and the Bank shall not be liable for any
failure or delay or loss in transit.

•         Should a Guarantee issued be demanded on or become payable, we may
immediately debit your account with the amount payable. You shall arrange to
have funds available therefor.

The facility remains subject to our immediate right to settlement/cash cover on
demand, as stated in the terms of your Counter Indemnity in the event of any
claims being made under any Guarantee issued.

Nothing herein shall require payment demanded on a Guarantee to have been made
by the Bank from its own funds before it is entitled to rely on any of its
rights.

--------------------------------------------------------------------------------



TOTAL GROSS FOREIGN EXCHANGE CONTRACT LIMIT

(inclusive of marked-to-market losses incurred from time to time)

Utilisation and determination of limit

The Bank reserves the right at its discretion to decide:

•                     whether or not any utilisation of the facility may be
made; and

•                     to specify further conditions on which utilisation may be
made.

The amount of any and each utilisation of the facility or the aggregate amount
and value thereof for determining the available limit or if a call for cash
cover is required shall be calculated by the Bank, whose calculation shall be
conclusive.

Cash cover

•                     The Bank shall have an overriding right to call for cash
cover on demand if in its view a negative foreign exchange position requires
such cover, and/ or to close out any or all contracts outstanding at any time,
without further reference to you and to demand settlement of the balance due.

•                     The right to call for cash cover is in addition to and
without prejudice to any relevant rights contained in the English Law IFEMA / in
any Master Agreement governing FX Transactions between you and the Bank.

Contract forms

FEX transactions are governed by the conditions appearing in and on the reverse
of the standard contract form. You agree to check the same upon receipt, and
sign the copy and return it to the Bank forthwith.

EXCHANGE CONTROL REGULATIONS

FEX transactions are subject to applicable Exchange Control Regulations as
amended from time to time.

The terms applicable include (not exhaustive):

•         the maturity date of forward contracts for the sale of any export
proceeds should not be later than the due date of payment of the underlying
contract, but in any case must not be later than 6 months after the date of
export;

•         FEX transactions based on firm underlying commitments are to be for
amounts and tenures corresponding with the committed payments or receipts, as
the case may be;

•         FEX transactions entered into on an anticipatory basis for
imports/exports of goods and services shall be for up to such capped amounts
based on the value of your payments and receipts in the preceding 12 months.

The determination whether the tenure or amount of any FEX transaction is
permitted under the Exchange Control Regulations shall be made by the Bank in
good faith, and shall be binding on you. The Bank shall have no liability to you
as a result of any determination so made.

Where an FEX transaction is required to be registered with the Controller of
Foreign Exchange, you shall be responsible to register the same (and provide
evidence thereof as the Bank may require), unless the Bank had expressly agreed
to submit the registration on your behalf.

If prior registration/permission is required before entering into a FEX
transaction, the Bank may decline to enter into any such FEX transaction if you
are unable to furnish such Controller registration/permission to the Bank.

All FEX transactions entered into between the parties shall be to hedge
underlying trade transactions and other permitted purposes, and not for
speculative purposes.

--------------------------------------------------------------------------------


Either party may electronically record all telephonic conversations and any such
tape recordings may be submitted in evidence in any proceedings for any purpose
relating to an FEX transaction. Neither party shall be obliged to maintain such
recordings for the availability of the other.

Upon request, you shall provide the Bank with documentary evidence of underlying
commitments to support the FEX transactions.

This may be required before transacting or at any time prior to the maturity of
the FEX transaction, whether the FEX transaction is based on a firm commitment
or on anticipatory basis. Satisfactory documentary evidence may also be required
where you seek to cancel or extend any FEX transaction.

The Bank shall have the right to unwind or cancel any FEX transactions
immediately if the underlying contract therefore does not materialise, or if
satisfactory documentary evidence is not furnished when requested.

Without prejudice to anything herein contained, the Bank reserves the right (and
without need for reference to you) to:

•         reduce the amount of a FEX transaction where the amount of
receipts/payments on the underlying transaction for firm hedges is reduced to
less than the amount of the FEX transaction;

•         adjust the maturity date of a FEX transaction where the Bank is
satisfied that the due or expected date of payment/receipt of the underlying
transaction for firm hedges has changed, provided always that the new maturity
date does not exceed the period permitted under exchange control and other
relevant rules/laws;

and any differences arising therefrom shall be payable by you and may be debited
to your current or other accounts notwithstanding that the day originally
stipulated for settlement may not have arrived.

The Bank is obliged to report any cancellation of FEX transactions or if it is
of the view that the proceeds thereof are not used for the intended purpose or
where otherwise required by the Controller under prevailing Exchange Control
Regulations.

Master Agreement

In the absence of an executed agreement governing the FEX transactions, the
latest published English Law IFEMA terms shall apply. Each utilisation of the
Foreign Exchange Contract Limit (whether or not the relevant IFEMA Document has
been signed) shall be deemed to be subject to and shall be subject to the
English Law IFEMA terms unless the relevant Confirmation/contract specifies to
the contrary.

In the event of any conflict between the terms of this facility letter, those of
the English Law IFEMA and the standard contracts terms, the terms shall prevail
in the following order:-

(a)                 the terms of the latest published English law IFEMA (a copy
is available on request)

(b)                 the terms of this facility letter; and lastly

(c)                 the standard contract terms.

The Bank shall have the right to set-off from or debit any amount due from any
of your accounts with the Bank and/or the HSBC Group.


 

--------------------------------------------------------------------------------


 


 


GENERAL TERMS APPLICABLE TO THE FACILITIES


REVIEW OF FACILITIES

The Bank may charge a facilities management fee annually or upon amendment of
existing facilities, which charges shall be paid before any of the facilities
are utilised and if remaining unpaid shall be debited without further notice to
your current/disbursement/other account opened by the Bank for the purpose. 
Notwithstanding these charges, the Bank reserves the absolute discretion to
exercise its remedies provided hereunder and/or whether to grant, vary,
restructure, adjust or otherwise modify any facility or its terms, and/or
temporary excess or temporary drawing against uncleared effects.


VARIATION OF TERMS

Notwithstanding anything to the contrary, the Bank may in its absolute
discretion without discharging any of your liabilities herein and/or under the
security documents vary or add to the terms herein.

Variations include, but are not limited to

 * rates of interest (including overdue and excess interest), additional
   interest commission, commitment fees, and other banking charges (including
   varying the mode or method of calculating interest, commission or such other
   charges or otherwise)
 * the amount or form of the Facilities granted so as to convert or cancel one
   or more facility or create two or more facilities comprised in the Facilities
   (provided always at the applicable rate of interest)

Except for fluctuations to the Base Lending Rate or otherwise expressly
provided, variations or additions shall take effect upon notice to you.


EVENTS OF DEFAULT

Without prejudice to our customary overriding right of repayment on demand, the
Facilities may be immediately suspended or terminated and all sums (including
contingent sums) payable on demand in the event:‑

--------------------------------------------------------------------------------


a)       you default in the payment of any sum due under the Facilities (whether
instalments, interest or otherwise); or

b)       you have given incomplete, misleading or incorrect material information
to the Bank in relation to procuring the provision or continued provision of the
Facilities, or your account is conducted in an unsatisfactory manner; or

c)       you fail to observe or perform any of your covenants or obligations to
the Bank; or

d)       a petition is presented and not withdrawn or stayed by an order of
Court within a period of thirty (30) days of its presentment or an order is made
or resolution passed for your winding-up, dissolution or liquidation; or

e)       you commence a meeting for the purpose of making or proposing and/or
entering into any arrangement with or for the benefit of your creditors; or

f)        a receiver or other similar officer is appointed over the whole or any
part of your assets or undertaking; or

g)       you cease or threaten to cease to carry on business or are unable to
pay your debts, or dispose or threaten to dispose of the whole or a substantial
part of your undertaking or assets; or

h)       for any reason any guarantee or security given for the repayment of the
Facilities shall be challenged, terminated or lapse for any reason whatsoever or
if the guarantor or security provider shall be in default under the terms of
such guarantee or security or dies or becomes of unsound mind or is wound up or
commits any act of bankruptcy or similar; or

i)         you allege that all or a material part of these terms or any security
document have ceased to be of full force or effect; or

j)        any of your other indebtedness to us or any third party or parties
becomes capable in accordance with the relevant terms thereof of being
accelerated in repayment or declared due prematurely by reason of your default
or your failure to make any payment in respect thereof on the due date for each
payment or if due on demand when demanded or any security for such indebtedness
becomes enforceable; or

k)       where the purpose of the facility is to finance acquisition of
property, you or any other party to the sale and purchase agreement commits or
threatens to commit a breach of any term, stipulation, covenant or undertaking
contained in such agreement, or if a petition is presented for the winding-up of
the developer of the property (where applicable) being financed; or

l)         if your company, any security provider or a Related Corporation (as
defined in the Companies Acts 1965) is under investigation under the provisions
of Part IX of the Companies Act 1965 or any securities legislation and
regulations in force from time to time; or

m)     in the Bank's opinion, there is any change or threatened change in
circumstances which would materially and adversely affect your business or
financial condition or the ability to perform your obligations under this letter
or any other agreement with the Bank, including any change or threatened change
in your shareholders or directors; or

n)       in the Bank's opinion, there is any change or threatened change in
circumstances which materially and adversely affect the ability of any guarantor
or security provider to perform its obligations under any security given to the
Bank; or

o)       any applicable law or regulations or their interpretation or
application is amended or changes, making it unlawful for the Bank to comply
with its obligations herein or to allow the Facilities to continue to be
outstanding.

The events of default are more comprehensively dealt within the security
documentation.

If there are circumstances likely to lead to events of default among other
things due to irregularities in your financial affairs or your inability to meet
your indebtedness to us it is proposed that you contact us for an early
appraisal of your commitment.

Other Terms and Conditions

a)            Payment of outgoings for property charged as security (where
applicable)

You undertake to forward us on a regular basis for our records, the receipts you
receive for payments of quarterly Municipal Assessment and Annual Quit Rent in
respect of the property charged.

b)            Availability

                Availability of the Facilities is subject to legal documentation
having been completed to the satisfaction of the Bank. If security documentation
cannot be perfected for any reason within 3 months of the acceptance date of
this Letter, the Bank reserves the right to withdraw the Facilities offered
without further reference to you.  In any event, any part of the Facilities not
drawn down within 12 months from the date hereof shall be automatically
cancelled.

c)            Fees and charges

                The Bank shall charge at its absolute discretion, where
applicable, fees as follows:

i)          Facility Arrangement Fee; and/or

ii)         Facility Management Fee;

                which charges shall be paid before any Facilities is utilised
and if remaining unpaid shall be debited without further notice to your
current/disbursement/other account whether or not opened by the Bank for the
purpose.  Please refer to the Bank's standard Tariff and Charges subject to
variation from time to time.  If there is any conflict between the said Tariff
and Charges and any fees and charges specifically stated herein, the fees and
charges specifically stated herein shall prevail.  (If you are a "small and
medium enterprise" within the National SME Development Council's definition,
such fees and charges shall not apply to you.)

                Notwithstanding these charges, the Bank reserves the absolute
discretion whether to grant or otherwise any facility, restructuring /
adjustment of facility and/or temporary excess or temporary drawing against
uncleared effects.

               

--------------------------------------------------------------------------------


d)            Legal expenses and other charges

All stamp duty and solicitors' fees that is payable (assessed on a 'solicitor
and client' basis) incurred by the Bank:

i)          in connection with or incidental to the provision of the Facilities;
and/or

ii)         in its enforcement of its rights under any of the Facilities or any
security provided;

shall be payable by you.

Such amounts may be debited without prior notice to your current or other
account(s) or a disbursement/suspense account opened by the Bank for the
purpose.

e)            Cross Default on facilities from HSBC Amanah Malaysia Berhad
(where applicable)

Notwithstanding any other provision herein:

i)          if there shall be a default of any sums payable by you and/or by a
security provider for any other facilities granted to either of you by the Bank
or by HSBC Amanah Malaysia Berhad; or

ii)         if there shall be a default by you and/or such security provider for
any banking or financing facilities granted to either of you by any other
financial institution or other party;

whether such sums are due jointly or individually by you or such security
provider, then in such event, all amounts owed (including contingent sums) under
the Facilities shall immediately become due and payable on demand and any
security therefor may be enforceable according to its terms.

f)             Insurance of property charged as security (where applicable)

The insurable risks of your business and the properties charged or secured to
the Bank are to be arranged by the Bank and insured with HSBC Amanah Takaful
(Malaysia) Sdn Bhd or the Bank's other panel insurers. If you and/or the chargor
are not agreeable to such insurance with HSBC Amanah Takaful (Malaysia) Sdn Bhd,
kindly advise your Relationship Manager or the Bank's Corporate Credit
Administration Department.

If you, or the proprietor, as the case may be, fails to insure or fails to
continue to insure the properties, the Bank may but shall not be under any duty
to, take up or pay the premium for such insurance and any moneys expended
thereto may be debited to any of your accounts with the Bank.

g)             Inspection and valuation of property charged as security (where
applicable)

Inspection and valuation of any property charged or forming security shall be at
least once in every two years by us or by a firm on the Bank's panel of valuers,
the cost in connection therewith being for your account.

h)            Security denominated in foreign currency (where applicable)

In the case of foreign currency denominated security, the rate of exchange to be
applied for the conversion of such currency shall be our spot rate of exchange
(as conclusively determined by us) for purchasing such currency on the date of
settlement and in the event of a shortfall you will promptly pay to us such
additional amount as makes the net amount received by us equal to the full
amount payable by you or the security provider, as the case may be.

i)              Withholding or deduction

All payments by you under the Facilities are to be made in immediately available
funds free and clear of and without any withholding or deduction for any and all
present or future taxes, duties or other such levies.

If you are compelled by law to make any such withholding or deductions you will
pay to us such additional amounts required to enable us to receive the amount
which would be payable if no such withholding or deduction had been required.

You shall provide us with evidence that such taxes, duties or other such levies
have been paid by forwarding us official receipts within 30 days of payment.

--------------------------------------------------------------------------------


j)             Maintenance of shareholding (applicable if third party security,
guarantee and/or letter of awareness is provided by the borrower's related
company)

                The relevant related company of the Borrower within the same
group of companies shall undertake not to divest its shareholding or any part
thereof in the Borrower or the security provider or guarantor (as applicable)
without first obtaining the Bank's consent.

k)            Increased costs

                If the effect of any, or a change in any, law or regulation is
to increase the cost to us of advancing, maintaining or funding the Facilities
or to reduce effective return to us, we reserve the right to require payment on
demand of such amounts as we consider necessary to compensate us therefore.

l)             Non-contravention of legislation prohibiting connected party
lending

Please note that applicable banking legislation has imposed certain prohibitions
on our providing banking facilities to persons related to our officers,
directors or employees, and that of our holding company, The Hong Kong and
Shanghai Banking Corporation Limited (incorporated in Hong Kong SAR). These are
section 62 of the Banking and Financial Institutions Act 1989 ("BAFIA") read
with the Guidelines on Credit Transactions and Exposures with Connected Parties
issued by Bank Negara Malaysia, and also Section 83 of the Banking Ordinance of
Hong Kong SAR (collectively, the "Prohibitions").

In acknowledging/accepting this Letter you are to advise us whether you are in
any way connected to any of our officers, directors or employees, and/or the
directors or employees of The Hong Kong and Shanghai Banking Corporation Limited
within the meaning of the Prohibitions, and in the absence thereof, you
represent you are not so connected.

You are required to immediately advise the Bank in writing should such
relationships creating a prohibited lending under the aforesaid Prohibitions be
established subsequent to the acceptance of the Facilities.

(Please note that for the purposes of the BAFIA, "officer" encompasses "any
employee of the financial institution" and that "director" and "officer" also
includes a spouse, child or parent of a director or officer. The texts and
summary clarifications of these Prohibitions will be made available upon
request.)

m)           Terms and conditions in other documentation

i)          Other terms and conditions as contained in the Bank's legal or
security documentation executed or to be executed by you shall apply.

ii)         For avoidance of doubt, additional, modified, or other terms and
conditions to those stated herein may be advised by our solicitors and may be
contained in those other documents when formalising such documentation on our
behalf.

iii)        You are to carefully read and understand all terms and should obtain
independent legal advice thereto before signing.

n)            Default/Late Payment Interest not otherwise provided for

Where a specific default, excess or late payment interest rate is not otherwise
provided for under the terms of any specific facility, the Bank may charge the
following for any payments that are overdue, or if payable on demand, from the
date the amount is stated to be due pursuant to such demand:

i)          For Ringgit-denominated facilities or amounts, or after any amounts
due in other currencies are converted to Ringgit

1% per annum above the interest rate applicable for the particular facility, or
if none, 3.5% above the Bank's prevailing Base Lending Rate or such other rate
as may be determined by the Bank from time to time.

ii)         For non-Ringgit-denominated facilities or amounts, before the
amounts due are converted to Ringgit

1% per annum above the interest rate applicable for the particular facility, or
if none, 3.5%above the Bank's prevailing Cost of Funds (for such tenor as
selected by the Bank) or such other rate as may be determined by the Bank from
time to time.

--------------------------------------------------------------------------------


Such interest shall be capitalised and added for all purposes to the principal
or overdue sum, as the case may be for that facility, and shall bear interest at
the relevant applicable rate notwithstanding any demand by the Bank and/or
cessation of the banker and customer relationship for whatever reason and before
as well as after judgment.

o)            Priorities

Subject to the provision of the security documents (where applicable), if any
amount received or recovered in respect of your liabilities hereunder or any
part thereof is less than the amount then due, the Bank shall apply that amount
to interest, profit, principal or any other amount then due and payable in such
proportions and order of priority and generally in such manner as the Bank may
determine.

p)            Repayments generally and ascertaining of limits

Unless otherwise provided, interest due shall be capitalised and added for all
purposes to the principal sum and shall bear interest at the relevant applicable
rate notwithstanding any demand by the Bank and/or cessation of the banker and
customer relationship for whatever reason and before as well as after judgment.

Any amounts of interest or other non-principal sums debited to your accounts
which is capitalised shall be not affect the determining whether the principal
limit under any security given for the Facilities has been exceeded or not.

q)            Bankers common law rights applicable

We may combine, consolidate or merge all or any of your accounts and may set off
or transfer any sum outstanding to the credit of any such accounts with our Bank
in or towards the satisfaction of any of your liabilities under the Facilities.

The Bank may also debit any of your accounts in respect of amounts payable under
any security documents or security for the Facilities if the security party
fails to make any required payments thereunder.

r)             Conclusive evidence

                A certificate signed by an officer of the Bank as to any
amount(s) payable hereunder shall be conclusive evidence save for manifest
error.

s)             Disclosure and use of information

You consent to the Bank disclosing information relating to you, the Facilities,
your accounts and other facilities presently held, or which may subsequently be
opened or obtained ("Information") to:

i)      any person it considers necessary:

A)    in providing the Facilities or other services;

B)    as part of its operating procedures (including its accounting, client
relationship and risk management functions),

including to members of the HSBC Group (in or outside Malaysia), any service
provider (including debt collection agencies) or other third party;

ii)     any bureaus or agencies established by Bank Negara Malaysia or by other
regulatory authorities, including SME Credit Bureau (M) Sdn Bhd, the Central
Credit Reference Information System - "CCRIS" and the Controller of Foreign
Exchange;

iii)    any authority, central depository or depository agent in relation to the
securities industry, where relevant

iv)   the Association of Banks in Malaysia;

v)    the Bank's potential assignees;

vi)   any of your present or prospective guarantors or security providers;

vii)  any person the Bank believes in good faith to be tendering payment of
monies on your behalf.

Information may be used, stored, transferred, compiled, matched or exchanged by
or with any of the parties mentioned above ('Users').

Information shall be kept confidential by the Users, unless disclosure is
required under any laws or regulations which apply to a User.

--------------------------------------------------------------------------------


When the Bank provides or obtains any Information, it takes utmost care in
compiling, collating or processing the Information. The Customer agrees that as
long as the Bank acts in good faith, it and its officers shall not be liable for
any loss or damage (whether indirect, consequential or punitive) or any monetary
loss to you or any other person for any inaccuracy, incompleteness or
authenticity of the Information the Bank provides or relies on and whether
caused by any technical, hardware or software failure of any kind, interruption,
error, omission, delay, viruses, act of God, act of war or terrorism, strikes,
industrial action or otherwise.

The Bank, as part of its procedures in granting or continuing to grant banking
and/or credit facilities and services to its customers may conduct credit and
other financial checks and verify customer and/or security party information
from time to time from various selected sources. You consent to such checks
being conducted.

The consents given shall be irrevocable.

 

t)             Notices

i)          Any notice demand or request may be given by ordinary or registered
post (not being AR registered post) sent to you at its address herein stated or
to your last known address and such notice shall be deemed to have been duly
served three (3) days after it is posted notwithstanding that it is returned by
the postal authorities undelivered.

ii)         Notice as to fluctuation of the Base Lending Rate, variation of
interest, commission, fees and all other bank charges may also be effected by a
notification of the variation in the periodic statements furnished to you from
time to time or by way of an unsigned notice or letter produced by the Bank's
computer or by way of advertisement in any newspaper or by notification at any
of the Bank's premises or in such manner we deem fit and such variation shall
take effect from the date stipulated therein.

 

u)            Payments received to be in gross

                All monies received for the purpose of being applied in
reduction of any monies owing to the Bank (whether from payments received or
from the realisation of any security or otherwise) shall be treated as payments
in gross and not as appropriated or attributed to any specific part or item of
the monies owing to the Bank, even if appropriated thereto by any person
otherwise purportedly entitled to so appropriate.

v)            Suspense account

                In the advent of any liquidation or analogous thereto, any
monies received by the Bank in respect of the Facilities or any security granted
may be kept to the credit of a non-interest bearing suspense account for such
terms as the Bank deems fit without any obligation in the meantime to apply the
same or any part thereof towards settlement of any liabilities due, and the Bank
may prove for and agree to accept any distributions in respect of the whole or
any part of such money and liabilities in the same manner as if no security had
been created.

w)            Remedies concurrent

                The Bank shall have the right to exercise any rights or remedies
available to it under this letter, any security or otherwise (including pursuing
any right of sale or possession) against you or any party providing security for
the Facilities concurrently or successively as it may consider appropriate.

x)            Severability

                If any provision herein is or becomes prohibited or
unenforceable by law or any applicable regulations, the remaining Terms shall
remain valid and enforceable and/or continue to be valid and enforceable in any
other jurisdiction where the law provides that it is valid.

--------------------------------------------------------------------------------


y)            Exercise of remedies

                The Bank may exercise any right, power or remedy it may have,
whether it is stated here or conferred upon it by law even after a delay.

                All rights and powers of the Bank in law or equity are
exercisable even if they overlap with any rights and powers in these Terms.

                If the Bank does not act when it is entitled to, that does not
mean it:

i)          has agreed to your breach; or

ii)         has given up its right; or

iii)        is prevented from acting later.

Where the Bank has expressly waived a default by you, this shall not impair any
right, power or remedy of the Bank for any of your other defaults, whether
occurring prior or subsequent to the waiver.

z)             Interpretation

Unless the context otherwise requires:

i)          words importing the singular number include the plural and vice
versa and reference to any gender includes all genders;

ii)         reference to 'facility' shall mean a facility comprised within the
Facilities

iii)        references to "the Bank", "we", or "our" in this letter shall be
understood to refer to HSBC Bank Malaysia Berhad.

The headings herein are for convenience and shall not affect construction of the
terms of this letter.  Where there are two (2) or more persons comprising the
borrower, whether in partnership or otherwise, all covenants and terms shall be
made by and be binding upon them jointly and severally.

aa)          Governing law

                Except where expressly provided otherwise for any facility, the
terms herein shall be governed by and interpreted in accordance with the laws of
Malaysia and the parties agree that the Malaysian courts shall have
non-exclusive jurisdiction. The parties irrevocably waive any assertion of forum
non conveniens to resolution of dispute in the Malaysian courts.

bb)          Successors and assigns

                This letter shall be binding upon your heirs estate personal
representatives and successors in title and on the successors in title and
assigns of the Bank. You shall not assign any of your rights or obligations
hereunder. Unless expressly agreed otherwise by us, we may assign or transfer
all or any part of our rights, benefits and/or obligations under this facility
letter or in respect of any of the Facilities, and any security provided
thereto, to any person by delivering to you a notice in writing, or where
required, by entry into more formal agreements (which you hereby agree to
execute if so requested by the Bank).  Such transfer shall take effect as from
the effective date specified in the notice or agreement and we shall thereafter
be released from such rights, benefits and/or obligations.

*** END OF ANNEXURE ***

--------------------------------------------------------------------------------


Customer's acknowledgment/acceptance

We have viewed the foregoing terms of this Letter including the Annexure(s) and
agree to the terms thereto.

We acknowledge that notwithstanding anything to the contrary herein contained
and whether it is prior to the time for annual review the Facilities may be
reviewed at any time and are subject to the Bank's overriding right of
suspension, withdrawal and repayment on demand, as well as the right to call for
cash cover or other acceptable security on demand (which shall be in addition,
and not subject to, any similar right stipulated for any of the Facilities).
Nothing contained in this Letter shall be deemed to impose on the Bank any
obligation to make or to continue to make available the Facilities or any
advances thereunder to us. We also acknowledge that in the event of a recall of
an overdraft facility, we shall be obliged to immediately fund our overdraft
account with sufficient funds to meet any un-presented cheques still in
circulation and that the Bank is under no obligation whatsoever to issue any
notices or requests to us to do so.  Any failure on our part to do so will
entitle the Bank to refuse payment on such cheques, for which the Bank shall not
be liable to us in any way whatsoever.

We confirm our acceptance of the Facilities and that the Bank's agreement to
provide us with the Facilities will not contravene a) the provisions of Section
62 of the Banking and Financial Institutions Act 1989 read with BNM's Guidelines
on Credit Transactions and Exposures with Connected Parties, and b) Section 83
of the Banking Ordinance of the Hong Kong Special Administrative Region
('Prohibitions').

We acknowledge the Bank's right to recall the Facilities in the event of any
contravention of the said Prohibitions.

We further agree that your Letter embodies in writing all the terms for the
Facilities to be granted to us and hereby confirm that any warranties, promises,
representations or collateral agreements that may have been made to us, orally
or otherwise by you in the course of the pre-contractual negotiations which have
not now been included in this Letter shall hereafter be deemed to have lapsed
and not legally binding upon you nor shall it be raised as a defence or to
support any claim by us in any legal proceedings.

We are responsible for assessing the terms in this Letter and the Facilities and
shall seek our own independent legal advice on them.

We undertake that all our FEX transactions shall be to hedge underlying trade
transactions and other permitted purposes, and not for speculative purposes.

Our FEX transactions shall be in compliance with Malaysian Exchange Control
Regulations and supported by appropriate documentation which may be required by
the Bank.

We acknowledge that where we enter into any FEX transaction, we shall do so in
reliance only upon our own judgment and assessment and obtain our own
independent advice and not in reliance on any advice of the Bank or its
personnel in accordance with Section 7 of IFEMA terms.

............................................................

Authorised signatories and Company's Chop

Date.............................................

                                    

--------------------------------------------------------------------------------